UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4341


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TRAVIS DALE BRADY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Bruce H. Hendricks, District Judge. (6:18-cr-00384-BHH-1)


Submitted: November 21, 2019                                Decided: November 25, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Erica M. Soderdahl, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Maxwell B. Cauthen,
III, Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis Dale Brady pled guilty to the use of interstate commerce facilities in the

commission of murder for hire, in violation of 18 U.S.C. § 1958 (2012). The district court

sentenced him to 120 months’ imprisonment. Counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that, in counsel’s view, there are no

meritorious issues for appeal, but questioning the reasonableness of Brady’s sentence.

Although advised of his right to file a pro se supplemental brief, Brady has not done so.

We affirm.

       We review Brady’s sentence for reasonableness, applying “a deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). We must first

determine whether the district court committed significant procedural error, such as

incorrect calculation of the Sentencing Guidelines range, inadequate consideration of the

18 U.S.C. § 3553(a) (2012) factors, or insufficient explanation of the sentence imposed.

United States v. Dowell, 771 F.3d 162, 170 (4th Cir. 2014). If we find no procedural error,

we examine the substantive reasonableness of the sentence under “the totality of the

circumstances.” Gall, 552 U.S. at 51. The sentence imposed must be “sufficient, but not

greater than necessary,” to satisfy the goals of sentencing. 18 U.S.C. § 3553(a). We

presume on appeal that a within-Guidelines sentence is substantively reasonable. United

States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). Brady bears the burden of rebutting

this presumption “by showing that the sentence is unreasonable when measured against the

18 U.S.C. § 3553(a) factors.” Id.



                                            2
       We have reviewed the record and find that Brady’s sentence is both procedurally

and substantively reasonable. The district court properly calculated Brady’s advisory

Guidelines range and adequately explained its reasons for the sentence imposed and for

denying Brady’s request for a downward variance. Our review of the record reveals that

the 120-month within-Guidelines sentence is not unreasonable and not an abuse of

discretion. See Louthian, 756 F.3d at 306.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm Brady’s conviction and

sentence. This court requires that counsel inform Brady, in writing, of his right to petition

the Supreme Court of the United States for further review. If Brady requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Brady. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3